  Case 1:15-cv-00382-HSO-JCG Document 345 Filed 01/22/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION


DOUGLAS HANDSHOE                                                              PLAINTIFF


VS.                                                      CIVIL NO.: 1:15cv382-HSO-JCG


VAUGHN PERRET, et al.                                                      DEFENDANTS


                      NOTICE OF WITHDRAWAL OF MOTION TO
                       CONTINUE JANUARY 24, 2019 HEARING

       COMES NOW, Kenneth T. O’Cain, counsel for Charles Leary, and files this his

withdrawal of motion to continue as it pertains to the conflict with the January 24,

2019 hearing previously represented to the Court, and would show unto the court

the following:

       1.        This day, January 22, 2019, marks the first day of trial in the Circuit

Court of Hinds County matter previously identified in Leary’s motion for

continuance. This matter was scheduled for multiple days, and it was anticipated

the trial would last until Friday, January 25, 2019.

       2.        However, following a break at noon and while the jury selection

process was under way, the parties were able to resolve the case. Due to the fact the

trial has settled, the undersigned no longer has a conflict with January 24, 2019 and

would respectfully withdraw that portion of his motion for continuance.
  Case 1:15-cv-00382-HSO-JCG Document 345 Filed 01/22/19 Page 2 of 2




       WHEREFORE PREMISES CONSIDERED, the undersigned counsel of record

for Charles Leary respectfully withdraws the request for continuance of the January

24, 2019 hearing for the reasons set forth herein.

       Respectfully submitted this the 22nd day of January, 2019.

                                            CHARLES LEARY

                                    BY:     s/Kenneth T. O’Cain
                                            Kenneth T. O’Cain, Esq.


OF COUNSEL:
Kenneth T. O’Cain, Esq., MSB# 101124
O’CAIN LAW FIRM, PLLC
567 Highway 51
Suite C
Ridgeland, MS 39157
Telephone: (601) 832-0990
Facsimile: (601) 300-8088
Email: trey@ocainlaw.com




                             CERTIFICATE OF SERVICE

       I, Kenneth T. O’Cain, counsel for the Defendant, Charles Leary, do hereby

certify that I have this day filed the foregoing Notice of Withdrawal in this cause of

action through the ECF filing system, which forwarded copies via electronic means

to the ECF participants as assigned and associated with this cause of action.

       So certified this the 22nd day of January, 2019.

                                                     s/Kenneth T. O’Cain
                                                     Kenneth T. O’Cain
